PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/777,554
Filing Date: 18 May 2018
Appellant(s): HATTORI, Shigeto



__________________
Nathaniel D. McQueen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 01, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated August 31, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Withdrawn Rejections.”  New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”
	Withdrawn Rejections
	None.
	New Grounds of Rejection
	None.
	(2) Response to Argument 
	A.	Claims 1, 4 and 5 stand rejected under 35 U.S.C. § 102(a)(2) over U.S. Patent Application Publication No. 2016/0185309 to Di Censo et al. (“Di Censo”). Independent claim 1	
Appellant argues:
I. Di Censo does not disclose the claimed input apparatus or method Independent claims 1 and 5 are directed to an input apparatus and method to execute different control with respect to a control switch for a controlled device movable in two opposite directions in accordance with the output. The control switch is configured to be bent in two opposite directions by pulling or pushing an end tip portion thereof. (Appeal Brief p. 6) 
The argument is unpersuasive because for example, see annotated Figs. 18B and 18C below, the control switch (figs. 17A - 17C and 18A - 18C; 106 armrest (via the operation interface figs. 17A - 17C; 1702, 18A - 18C; 1802)) can be bent up or down (opposite directions) by pressing the tip 1702 and 1802 either up or down, which allows for a controlled device (window) to move in two opposite directions (i.e., up or down to close and open). (pars. [0039] and [0089])
Di Censo teaches an input apparatus (fig. 2; 216) and method to execute different control (par. [0039]...Such functions may include, without limitation, audio functions, video functions, internet functions, climate control functions, cellular phone functions, steering functions, acceleration functions, deceleration functions, braking functions, external lighting functions, window functions, door locking and unlocking functions, and the like...) with respect to a control switch (figs. 17A - 17C, 18A - 18C and 19C - 19D; armrest 106) for a controlled device; (window) movable in two opposite directions (figs. 17A &17C; 1702 and 18B-18C; 1802 pulling and pushing opposite directions) in accordance with the output. The control switch (figs. 17A &17C, 18A - 18C and 19C - 19D; armrest 106) is configured to be bent in two opposite directions by pulling or pushing an end tip portion thereof. (figs. 17A &17C; 1702 and see annotated figs. 18B - 18C below 1802 bent in two opposite directions by pulling or pushing an end tip portion 1702 and 1802)  Additionally, as shown in FIG. 19C, the user may move the portion 1906 of the armrest 106 by bending the portion 1906 up create the bent shape of FIG. 19C. Bending the portion 1906 causes the shape manager 214 to change the mode of the vehicle control system 102 to a mode corresponding to the bent shape of FIG. 19C. Further, as shown in FIG. 19D, the user may move the portion 1908 of the armrest 106 by pulling the portion 1908 up and away from the user or toward the front of the vehicle to create the curved shape of FIG. 19D. Pulling the portion 1908 causes the shape manager 214 to change the mode of the vehicle control system 102 to a mode corresponding to the curved shape of FIG. 19D. (par. [0090]; lines 17 - 28)
			       
    PNG
    media_image2.png
    436
    464
    media_image2.png
    Greyscale

Di Censo further teaches a piezoelectric element (fig. 5; 502 actuators) attached to the operation interface; (par. [0056]; lines 16 - 21 one or more independent actuators 502 may be located underneath each of a user's fingers. Furthermore, one or more of the actuators 502 that are adjacent to each other may operate via the shape manager 214 independently or in combination with each other. Moreover, a different sensor and corresponding touch input may be associated with each actuator 502. See annotated fig. 5 below and par. [0055] FIG. 5 illustrates a technique for changing the shape of a portion of the surface of the armrest 106 of FIG. 1 via actuators 502, according to various embodiments. In the example embodiment, the portion of the surface of the armrest 106 may be the finger touch-sensitive area 402, the palm touch-sensitive area 404, and/or any other portion of the armrest 106 suitable for interaction via fingers, hands, or other body parts. One or more actuators 502 may be configured to receive output signals generated via the shape manager 214 in order to activate the one or more actuators 502. In the example embodiment, a user's finger 504 is in contact with the surface 506 of the armrest 106. The finger 504 may be in contact with a touch-sensitive area, such as the finger touch-sensitive area 402. As shown, an actuator 502 includes a moveable portion 508 that moves toward the surface 506 when the actuator 502 is activated by the shape manager 214 to cause the surface 506 to change shape.) 
       
    PNG
    media_image3.png
    466
    514
    media_image3.png
    Greyscale

Appellant arguments are unpersuasive Di Censo teaches or suggests all the limitations of claim 1.
Appellant’s arguments for claim 5 is identical to those made for claim 1. Di Censo teaches all the rejections of claims 1 and 4 - 5.
Claim 2, the combination of Di Censo and Paleczny (US 2010/0156844) as a whole teach all the limitations of claim 2. (see previous office action)
Claim 3, the combination of Di Censo, Paleczny and Endo (US 2016/0342215) as a whole teach all the limitations of claim 3. (see previous office action)

Respectfully submitted,
/SOSINA ABEBE/Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.